—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Held, J.), dated July 25, 1995, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants’ motion for summary judgment was properly granted. The doctrine of apparent authority or agency by estoppel was inapplicable since the plaintiff’s moving papers were "totally devoid of any evidentiary facts indicating how or under what circumstances [the. plaintiff] relied on any representations” by the defendants that the owner of the premises in which he was allegedly injured was the defendants’ agent (Bank v Rebold, 69 AD2d 481, 493). Further, with no clear indication that the defendants exercised dominion and control over the corporation that owned the subject premises, they "are treated separately and independently for purposes of assigning legal responsibility” (Meshel v Resorts Intl., 160 AD2d 211, 213). Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.